Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Some figures and elements in the drawings are not named or explained in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Regarding claim 9, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The disclosure fails to sufficiently identify how axial displacement, longitudinal forward movement, and rotation of the pod will be determined. The disclosure additionally fails to sufficiently identify whether a group of four sensors are located at each of four different positions on the pod, or whether there is one sensor at each of the four positions.  It is additionally insufficiently identified whether sensors from all four positions will radiate onto one square centimeter of surface area of the Hyperloop tube, or whether sensors from each position will radiate onto separate one square centimeter areas of surface area of the Hyperloop tube.  The function and placement of the lens(es) are also insufficiently identified.  Claims 10-20 are rejected as dependent.
Regarding claim 11, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  The disclosure fails to sufficiently identify how the thickness of the layer closest to the pod is modified in steps, how the different logic levels are encoded, how the repeated bit is used in an alternating manner, how consecutive sequences with the same logic level are identified, and how the logic level is associated with the previous bit. Claims 12 and 18 are rejected as dependent.
Regarding claim 12, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  The disclosure fails to sufficiently identify the structure of groups, pieces, and bits.  The disclosure additionally fails to sufficiently identify how information bits grouped by groups of 4 by 4 form a single piece, but also obtain 16 different pieces. Claim 18 is rejected as dependent.
claim 13, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The disclosure fails to sufficiently identify how plastic pieces present different angular tracks.  Claims 14, 19, and 20 are rejected as dependent.
Regarding claim 14, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The disclosure fails to sufficiently identify how three groups of thicknesses are used to determine the angular track. For example, on page 5 of the specification, logic level group 1 corresponds to both 0 degrees of rotation and 3 degrees of rotation.  It is not described how the angular track corresponding to 0 degrees of rotation will be differentiated from the angular track corresponding to 3 degrees of rotation.   Claim 20 is rejected as dependent.
Regarding claim 15, the claim defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The disclosure fails to sufficiently identify how another 10 bits identify the track number, how each one of the 16 different pieces contain a group of tracks, and how the 16 longitudinal bits are encoded. Claims 16-20 recite similar recitations and are also not described for at least this reason.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter regarding the encoding and processing of information in order to determine axial displacement, longitudinal movement, and rotation of a pod.  This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enablement requirement. These factors and their analysis follow.
(A) The breadth of the claims;
The breadth of claims 9-20 is narrow as the claims are directed towards a specific method of encoding / processing information in order to determine axial, longitudinal, and rotational positioning in a specific method of transportation. This points towards enablement.
(B) The nature of the invention;
The invention addresses the use of a Hyperloop tube lining with variable thickness to encode positional information and the use of radar sensors to query, receive, and process this information in order to determine positional data. Because this is a nascent field, this points away from enablement.
(C) The state of the prior art;
The prior art of encoding positional data within underground transportation wall lining in order to use radar to obtain positioning data for underground transportation was still developing as of the earliest filing date.  This points away from enablement.
(D) The level of one of ordinary skill;
Because the art of encoding positional data within underground transportation wall lining in order to use radar to obtain positioning data for underground transportation was still developing as of the earliest filing date, the level of ordinary skill in the art would be low. One of ordinary skill with a degree in engineering or physics and experience working in radar applications would not be familiar with the implementation of encoding axial, longitudinal, and rotational positioning information into the lining of a Hyperloop tube by means of variable thickness. This points away from enablement.
(E) The level of predictability in the art;
Electrical inventions are generally predictable. Level of predictability in the art is high. This points towards enablement.
(F) The amount of direction provided by the inventor;

(G) The existence of working examples; and
No working examples were provided for practicing the invention. This points away from enablement.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation would be substantial because very little information is provided as to how to use thicknesses to encode logic levels and how to process this information in order to determine positional information.  This points away from enablement.

Analysis of the preceding Wands factors supports the conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore the claimed invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 9, the grouping and placement of the radar sensors is unclear.  It is unclear whether a group of four sensors are located at each of four different positions on the pod, or whether there is one sensor at each of the four positions.  It is further unclear whether sensors from all four positions will radiate onto one square centimeter of surface area of the Hyperloop tube, or whether sensors from each position will radiate onto separate one square centimeter areas of surface area of the Hyperloop tube.  The function and placement of the lens(es) are also unclear. It is also unclear whether the determining of passive elements is being claimed.  The limitation “the waves” lacks antecedent basis. Claims 10-20 are rejected as dependent.
Regarding claim 10, the limitation “in the discontinuity between the inside of the Hyperloop tube (1) and the plastic (4), there is another discontinuity that causes another reflection” is unclear. The purpose of this second discontinuity and reflection is not explained in the claims or specifications. Claims 11, 12, 17, and 18 are rejected as dependent.
Regarding claim 11, the limitations “modified in steps,” “used in an alternating manner,” and “associates the logic level with the previous bit” are unclear. The examiner is unable to concretely understand how the different logic levels are encoded / identified. Claims 12 and 18 are rejected as dependent.
Regarding claim 12, the structure of groups, pieces, and bits are unclear. The examiner is unsure as to how information bits grouped by groups of 4 by 4 form a single piece, but also obtain 16 different pieces.  The examiner suspects that this claim pertains to Fig. 2, but this is not explicitly stated.  It is further unclear how 16 different pieces are combined to form 32-bit words when there are 4 bits Claim 18 is rejected as dependent.
Regarding claim 13, the limitation “the longitudinal encoding” lacks antecedent basis.  The limitation “plastic pieces present different angular tracks” is unclear.  Figure 1 does not show different angular tracks. Claims 14, 19, and 20 are rejected as dependent.
Regarding claim 14, the limitation “the logic levels” lacks antecedent basis.  It is unclear how three groups of thicknesses are used to determine the angular track. For example, on page 5 of the specification, logic level group 1 corresponds to both 0 degrees of rotation and 3 degrees of rotation.  It is unclear how the angular track corresponding to 0 degrees of rotation will be differentiated from the angular track corresponding to 3 degrees of rotation.   Claim 20 is rejected as dependent.
Regarding claim 15, the limitations “each track,” “the track number,” “the 4 bits of longitudinal information,” and “the 16 different pieces,” lack antecedent basis.  “The track number,” how another 10 bits identify the track number, how each one of the 16 different pieces contain a group of tracks, and the encoding of 16 longitudinal bits are unclear. Claims 16-20 recite similar recitations and are also unclear for at least this reason.

Claims 9 and 10 contain the trademark/trade name Hyperloop.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In 

Conclusion
The prior art of record fails to disclose the elements recited in claims 9-20.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090050751 A1 discloses position signals which indicate the position of a tracked vehicle along a vehicle track.
US 20190100226 A1 discloses a position encoder for the automated driving of a rail vehicle on tracks.
US 20140326835 A1 discloses a position determining system for a vehicle on a guideway which further includes a transmitter/detector array configured to emit an interrogation signal and to receive reflection signals based on the emitted interrogation signal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/JULIANA CROSS/Examiner, Art Unit 3648                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648